DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 4, 7, 17-19 are amended in the reply filed on 08/25/2021; claim 20 is cancelled; claims 12-16 were previously withdrawn.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Chang and Huang’208 in addition to previously relied on references below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Gas inlet unit (appears to be a series of pipe-like structures, see Fig. 9) in claim 17.
Gas supply unit (gas channel, gas supply plate, and gas flow channel, see para. [0101]) in claim 17.
Exhaust unit (exhaust channel, and exhaust port, para. [0102]) in claim 17.
Substrate supporting device (susceptor portion, rim, para. [0097]) in claims 17-19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,001,183 to Gurary et al (“Gurary”) in view of US 6,033,215 to Ohsawa as evidenced by US 2003/0150386 to Shimada and US 2005/0023231 to Huang et al (“Huang”) and US 2013/0092595 to “Chang.” 
Claim 1:  Gurary discloses a substrate supporting device comprising: an inner portion (113 [upwardly projecting region], Fig. 16); a periphery portion (117 [annular step], see col. 14, lines 45-48); and a concave portion (163 [upper surface]) formed between the inner portion (113) and the periphery portion (117, see Fig. 16), a rim (1360 [second annular ring]) arranged in the concave portion (163, see Fig. 16, see col. 14, lines 38-42), wherein a first step portion (104 [ramped sidewall]) is formed between the inner portion (113) and the concave portion (163), and wherein a second step portion (161 [vertical surface]) is formed between the periphery portion (117) and the concave portion (163), wherein the rim comprises an end corner portion (top of 1335 [circumferential 
Gurary does not disclose, and wherein, in a cross-sectional view of the substrate supporting device, the end corner portion has a round shape extending from the upper surface to the side surface, wherein the end corner portion is configured to have a curvature because of the round shape to increase a width of a contact with a substrate that is deformed by a specific temperature. 
However Ohsawa discloses wherein a rim (42/44 [grooves], Fig. 5-6) comprises an end corner portion (inside corner of 42/44) between an upper surface of the rim (upper surface of 42/44) and a side surface of the rim (vertical side of 42/44), and wherein, in a cross-sectional view of the substrate supporting device (38/40, Fig. 5-6 which is cross sectional view), the end corner portion (inside corner of 42/44) has a round shape extending from the upper surface to the side surface (see Fig. 5-6 where they are chamfered into a rounded form, col. 6, lines 45-50), wherein the end corner portion is considered capable to configured to have a curvature because of the round shape to increase a width of a contact with a substrate (1). 
This is evidenced by Shimada which discloses curving surfaces of rims for the purpose of having a configuration that can effectively prevent a point or line contacts between the bottom of the wafer and an edge portion of the holder having a sharp angle, thus the occurrence of scratches on the bottom of the wafer can be dramatically reduced (para. [0033]).  This is also evidenced by Huang which teaches smoothing and curving 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the curving of the end corner portion of the rim as taught by Ohsawa as evidenced by Shimada and Huang with motivation to have having a configuration that can effectively prevent a point or line contacts between the bottom of the wafer and an edge portion of the holder having a sharp angle, thus the occurrence of scratches on the bottom of the wafer can be dramatically reduced and/or lead to a marked decrease in dusts of friction at insertion or removal of the substrate.
Regarding the limitation “a substrate that is deformed by a specific temperature,” is it noted that the recitation the recitations tie the structure of the apparatus to a substrate that may be worked upon by the apparatus, but is notably not part of the apparatus; and therefore cannot be used to define over the prior art apparatus. The courts have held that inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  MPEP 2115.
The apparatus of Gurary in view of Ohsawa as evidenced by Shimada and Huang discloses wherein the first step portion (104, Fig. 16, Gurary) and the rim (1360) appear to be spaced apart from each other, considered capable to maintain a shape of the substrate supporting device from a thermal expansion of the inner potion or the rim (by way of being spaced apart, this limitation is obvious).
The apparatus of Gurary in view of Ohsawa as evidenced by Shimada and Huang does not disclose wherein an outer circumferential surface of the rim and an inner circumferential surface of the concave portion are mechanically coupled to each other.
Chang discloses wherein an outer circumferential surface of a rim (outer circumference of 305 [supporting ring], Fig. 3A) and an inner circumferential surface of a concave portion (inner circumference of 300 [supporting body]) are mechanically coupled to each other (see Fig. 3A, para. [0009]), for the purpose of supporting the wafer and/or not shaking the wafer easily (para. [0010]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mechanical coupling of the rim and concave portion as taught by Chang with motivation to support the wafer and/or not shake the wafer easily. 
Claim 2:  The apparatus of Gurary in view of Ohsawa as evidenced by Shimada and Huang and further in view of Chang discloses further comprising wherein the rim (1360, Fig. 16, Gurary) is arranged between the first step portion (104) and the second step portion (161).
Claim 4:
Claim 5:  The apparatus of Gurary in view of Ohsawa as evidenced by Shimada and Huang and further in view of Chang discloses wherein a height of the first step portion (height of 104, Fig. 16, Gurary) appears to be lower than a height of the pad (horizontal portion of 1334) such that a lower surface of the substrate (lower surface of 140) is spaced apart from the inner portion (113, see Fig. 16).
Claim 7:  The apparatus of Gurary in view of Ohsawa as evidenced by Shimada and Huang and further in view of Chang does not disclose wherein the inner portion has a concave surface with a curvature corresponding to a curvature of the substrate deformed by the specific temperature.
However Chang discloses wherein an inner portion (bottom of 502 [opening], Fig. 5A) has a concave surface (503 [bottom surface] which is concave, para. [0038]) with a curvature corresponding to a curvature of the substrate deformed by the specific temperature (see para. [0038] where they both correspond via ratios, see also para. [0011] where Chang discloses providing the wafer carrier in accordance with the curvature radius of the wafer structure). Chang discloses this for the purpose of avoiding close contact with the wafer carrier which would result in uneven temperature distribution across the whole wafer surface (para. [0006]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the curvature correspondence as taught by Chang with motivation to avoid close contact with the wafer carrier which would result in uneven temperature distribution across the whole wafer surface.
Claim 8:  The apparatus of Gurary in view of Ohsawa as evidenced by Shimada and Huang and further in view of Chang discloses wherein a height of the second step portion (height of 161, Fig. 16, Gurary) appears to be lower than a height of the rim (height of 1360, see Fig. 16).
Claim 9:  The apparatus of Gurary in view of Ohsawa as evidenced by Shimada and Huang and further in view of Chang discloses wherein the rim (1360, Fig. 16, Gurary) comprises an insulation body (see col. 5, lines 65-67, col. 6, line 1, where graphite is disclosed).
Claim 10:  The apparatus of Gurary in view of Ohsawa as evidenced by Shimada and Huang and further in view of Chang discloses wherein the substrate (140, Fig. 16, Gurary) is accommodated on the rim (1360, see Fig. 16).
Regarding “the substrate is deformed at the specific temperature to have a certain curvature toward the inner portion, and the substrate that is deformed has the line contact with the rim,” the recitations tie the structure of the apparatus to a substrate that may be worked upon by the apparatus, but is notably not part of the apparatus; and therefore cannot be used to define over the prior art apparatus. Additionally, Gurary already discloses all of the structure (including the substrate contacting the rim, see Fig. 16) which would render the limitations intended operation of the apparatus. The courts have held that inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  MPEP 2115..
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurary in view of Ohsawa as evidenced by Shimada and Huang as applied to claims 1, 2, 4, 5, 7-10 above, and further in view of US 2017/0032992 to Hoechbauer.
Claim 3:  The apparatus of Gurary in view of Ohsawa as evidenced by Shimada and Huang and further in view of Chang discloses wherein the rim (1360, Fig. 16, Gurary) comprises a third step portion (vertical portion of 1334 [pocket]) formed on an upper surface (1330 [upper surface]) of the rim (1360).
However the apparatus of Gurary in view of Ohsawa as evidenced by Shimada and Huang and further in view of Chang does not disclose and wherein the third step portion has a structure inclined toward an inner upper surface of the rim.
Hoechbauer discloses wherein a third step portion (302s [sidewall], Fig. 3c or 5b) has a structure (302s) inclined toward an inner upper surface of a step component (top of 114b [central recess portion]), for the purpose of minimizing the contact between the wafer (its rim) and the substrate carrier (see para. [0087]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the structure and configuration taught by Hsieh with motivation to minimizing the contact between the wafer (its rim) and the substrate carrier.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurary in view of Ohsawa as evidenced by Shimada and Huang as applied to claims 1, 2, 4, 5, 7-10 above, and further in view of US 2004/0187790 to Bader et al (“Bader”).
Claim 6:  The apparatus of Gurary in view of Ohsawa as evidenced by Shimada and Huang and further in view of Chang does not disclose wherein a height of the third step portion is lower than an upper surface of the substrate.
However Bader discloses wherein a height of a step portion (height of 1 [substrate holder], Fig. 6c) is lower than an upper surface of a substrate (upper surface of 2 [substrate], see Fig. 6c, para. [0042]), for the purpose of achieving uniform heating (see abstract, para. [0014]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the requirement taught by Bader with motivation to achieve uniform heating. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurary as applied to claims 1, 2, 4, 5, 7-10 above, and further in view of US 2017/0032992 to Hoechbauer.
Claim 11:  The apparatus of Gurary in view of Ohsawa as evidenced by Shimada and Huang and further in view of Chang does not disclose wherein a surface roughness of a portion of the rim forming the line contact is smaller than a roughness of another portion of the rim.
However Hoechbauer discloses a surface roughness of a portion of a component (surface roughness of 104a/114a [first recess portion], Fig. 3-4) forming a line contact is smaller than a roughness of another portion of a component (104b/114b [second recess portion]), for the purpose of minimizing a friction between a wafer and the carrier (see para. [0080]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the surface roughness requirements taught by Hoechbauer with motivation to minimize a friction between a wafer and a carrier. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurary in view of Ohsawa as evidenced by Shimada and Huang and further in view of Chang, as applied to claims 1, 2, 4, 5, 7-10 above, and US 2016/0010208 to “Huang’208.”
Claim 21: The apparatus of Gurary in view of Ohsawa as evidenced by Shimada and Huang and further in view of Chang does not disclose wherein a thermal conductivity of the susceptor main body is higher than that of the rim.
Huang’208 teaches wherein a thermal conductivity of the susceptor main body (103 [susceptor], Fig. 2, 3B) is higher than that of the rim (107 [substrate support ring], see para. [0024] where 107 has poor thermal conductivity) for the purpose of minimizing unwanted edge heating of the substrate due to small contact area between the support ring and the heater susceptor (para. [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thermal conductivity relationship as taught by Huang’208 with motivation to minimize unwanted edge heating of the substrate due to small contact area between the support ring and the heater susceptor.
Claims 12-16: (Withdrawn).
Claims 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0117113 to Tsuruno et al (“Tsuruno”) in view of US 6,001,183 to Gurary et al (“Gurary”) and US 6,033,215 to Ohsawa as evidenced by US 2003/0150386 to Shimada and US 2005/0023231 to Huang et al (“Huang”) and further in view of US 2005/0016470 to Kang et al (“Kang”) and US 2013/0092595 to “Chang.”
Claim 17, 19: Tsuruno discloses (claim 17) a substrate processing apparatus comprising: a reactor wall (wall of 53 [lid], Fig. 6); a substrate supporting device (41/62); a gas inlet unit (53a [supply port]); a gas supply unit (43 [nitrogen supplier], see para. [0060]); and an exhaust unit (48 [vacuum pump]), wherein the reactor wall (wall of 53) and the substrate supporting device (41/62) considered capable to have a face contact forming a reaction space (R [inside heating chamber], see para. [0057]), and wherein the substrate supporting device (41/62) comprises a susceptor main body (41) and a component (62). Face contact is interpreted as both components touching anywhere.
However Tsuruno does not disclose (claim 17) a heater block, and that the component is a rim; wherein the susceptor main body comprises an inner portion, a periphery portion, and a concave portion formed between the inner portion and the periphery portion, and the rim is arranged in the concave portion; (claim 19) wherein a first space is formed between the substrate and the inner portion, and a second space is formed between the inner portion and the rim.
Gurary discloses (claim 17) a component (1360, Fig. 16) to be a rim (1360); wherein the rim comprises an end corner portion (top of 1335 [circumferential shoulder]) 
Gurary does not disclose, and wherein, in a cross-sectional view of the substrate supporting device, the end corner portion has a round shape extending from the upper surface to the side surface, wherein the end corner portion is configured to have a curvature because of the round shape to increase a width of a contact with a substrate that is deformed by a specific temperature. 
However Ohsawa discloses wherein a rim (42/44 [grooves], Fig. 5-6) comprises an end corner portion (inside corner of 42/44) between an upper surface of the rim (upper surface of 42/44) and a side surface of the rim (vertical side of 42/44), and wherein, in a cross-sectional view of the substrate supporting device (38/40, Fig. 5-6 which is cross sectional view), the end corner portion (inside corner of 42/44) has a round shape extending from the upper surface to the side surface (see Fig. 5-6 where they are chamfered into a rounded form, col. 6, lines 45-50), wherein the end corner portion is considered capable to configured to have a curvature because of the round shape to increase a width of a contact with a substrate (1). 
This is evidenced by Shimada which discloses curving surfaces of rims for the purpose of having a configuration that can effectively prevent a point or line contacts between the bottom of the wafer and an edge portion of the holder having a sharp angle, thus the occurrence of scratches on the bottom of the wafer can be dramatically reduced (para. [0033]).  This is also evidenced by Huang which teaches smoothing and curving 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the curving of the end corner portion of the rim as taught by Ohsawa as evidenced by Shimada and Huang with motivation to have having a configuration that can effectively prevent a point or line contacts between the bottom of the wafer and an edge portion of the holder having a sharp angle, thus the occurrence of scratches on the bottom of the wafer can be dramatically reduced and/or lead to a marked decrease in dusts of friction at insertion or removal of the substrate.
The apparatus of Tsuruno in view of Gurary, Ohsawa as evidenced by Shimada and Huang and further in view of Kang also discloses wherein a susceptor main body (111 [susceptor], Gurary, Fig. 16) comprises an inner portion (113 [upwardly projecting region]), a periphery portion (117 [annular step]), and a concave portion (163 [upper surface]) formed between the inner portion (113) and the periphery portion (117), and the rim (1360) is arranged in the concave portion (163, see Fig. 16); (claim 19) 
Regarding the limitation “a substrate that is deformed by a specific temperature,” is it noted that the recitation the recitations tie the structure of the apparatus to a substrate that may be worked upon by the apparatus, but is notably not part of the apparatus; and therefore cannot be used to define over the prior art apparatus. The courts have held that inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  MPEP 2115.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the component for the rim, and incorporate the main body components, respective spaces, and configuration as taught by Gurary with motivation to have an overall insulating effect on the transfer of heat from the susceptor to the wafer carrier, and/or change the contour to produce greater heat transfer from the susceptor to the wafer pockets.
Kang discloses a heater block (212 [heater block], Fig. 8) for the purpose of heating the susceptor and/or heating the wafer (see para. [0018], [0047]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heater block as taught by Kang with motivation to heat the susceptor and/or heat the wafer.
The apparatus of Tsuruno in view of Gurary, Ohsawa as evidenced by Shimada and Huang and further in view of Kang discloses wherein the first step portion (104, Fig. 16, Gurary) and the rim (1360) appear to be spaced apart from each other, considered capable to maintain a shape of the substrate supporting device from a thermal expansion of the inner potion or the rim (by way of being spaced apart, this limitation is obvious).
The apparatus of Tsuruno in view of Gurary, Ohsawa as evidenced by Shimada and Huang and further in view of Kang does not disclose wherein an outer circumferential surface of the rim and an inner circumferential surface of the concave portion are mechanically coupled to each other.
Chang discloses wherein an outer circumferential surface of a rim (outer circumference of 305 [supporting ring], Fig. 3A) and an inner circumferential surface of a concave portion (inner circumference of 300 [supporting body]) are mechanically coupled to each other (see Fig. 3A, para. [0009]), for the purpose of supporting the wafer and/or not shaking the wafer easily (para. [0010]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the mechanical coupling of the rim and concave portion as taught by Chang with motivation to support the wafer and/or not shake the wafer easily.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruno in view of Gurary, Ohsawa as evidenced by Shimada and Huang and further in view of Kang and Chang, as applied to claims 17, 19 above, and US 2016/0010208 to “Huang’208.”
Claim 18: The apparatus of Tsuruno in view of Gurary, Ohsawa as evidenced by Shimada and Huang and further in view of Kang and Chang does not disclose wherein a thermal conductivity of the susceptor main body is higher than that of the rim.
Huang’208 teaches wherein a thermal conductivity of the susceptor main body (103 [susceptor], Fig. 2, 3B) is higher than that of the rim (107 [substrate support ring], 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thermal conductivity relationship as taught by Huang’208 with motivation to minimize unwanted edge heating of the substrate due to small contact area between the support ring and the heater susceptor.
Claim 20: (Cancelled).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718